Citation Nr: 0507627	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-32 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hearing loss in the 
right ear. 

2.  Entitlement to service connection for peptic ulcer 
disease.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to August 
2002.

This appeal arises from a December 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for hearing loss in the right ear and a peptic 
ulcer disease.  The veteran perfected an appeal for the 
denial of service connection for these conditions.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied. 

2.  The preponderance of the evidence reveals that the 
veteran does not currently suffer from a hearing loss 
disability in the right ear as defined by law.

3.  An endoscopy dated in August 2002 revealed a gastric 
ulcer and Barrette's epithelium. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of 
the right ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).

2.  Service connection is warranted for a gastric ulcer with 
Barrette's epithelium.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2002 letter, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his service connection 
claims.  The RO also provided notice to the veteran regarding 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  

In addition, in its March 2003 statement of the case the RO 
explained the basis for the denial of his service connection 
claims and outlined the applicable criteria for service 
connection.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here the evidence associated with the veteran's claims file 
includes his post service medical records, and VA examination 
reports.  The RO tried to obtain the veteran's service 
medical records but was notified in an October 2002 
electronic mail and November 2002 letter from the Department 
of the Air Force Headquarters that a complete set of the 
veteran's service medical records were not available for 
review.  The veteran was notified by a November 2002 letter 
that his service medical records were not associated with the 
claims file.  The veteran has not alluded to the existence of 
any other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  


Factual Background

Hearing Loss of the Right Ear

As indicated above the veteran's service medical records are 
not available for review. 

A VA audiological examination was performed in October 2002.  
During the examination the veteran complained of hearing 
loss, specifically having difficulty understanding 
conversation in background noise.  He reported being exposed 
to noise during his 22 years of service as a flight line 
mechanic.  

On the VA audiological evaluation in October 2002 pure tone 
thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
10
15
15
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner found that the 
veteran had normal hearing in the right ear except for mild 
sensoneural hearing loss at 4,000 hertz.  

Peptic Ulcer Disease 

In August of 2002 the veteran was treated at a private 
medical facility for complaints of intermittent epigastric 
pain improved with meals.  He reported a history of reflux 
for many years prior.  An August 2002 endoscopy performed by 
Dr. J.D. revealed that the veteran had a gastric ulcer and 
Barrett's Epithelium.  

A VA medical examination was conducted in November 2002.  The 
veteran reported suffering from peptic ulcer disease for the 
past four years.  He reported having an endoscopy performed 
in August 2002 that confirmed the existence of an ulcer.  He 
indicated he had heartburn and regurgitation approximately 
once a week.  Physical examination of the abdomen revealed a 
soft normoactive bowel sounds.  There was no hepatic or 
splenic enlargement.  There were no palpable masses.  He had 
mild epigastric tenderness to deep palpitation.  The examiner 
diagnosed the veteran's symptoms as peptic ulcer disease with 
probable gastroesophageal reflux disease with Barrett's 
Esophagus.  An addendum noted that an upper GI series was 
reviewed.



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.


Analysis

Hearing Loss of the Right Ear

The RO provided the veteran a VA medical examination in 
October 2002, which which complied with the requirements of 
38 C.F.R. § 4.85.  The examination included an audiological 
examination, which revealed pure tone thresholds of 10 
decibels at 500 to 1000 Hertz, 15 decibels at 2000 to 3000 
Hertz, and 35 decibels at 4000 Hertz and a speech recognition 
score of 100 percent in the right ear.  Normal hearing was 
noted for the right ear except for mild sensorineural hearing 
loss at 4000 Hertz.  

The question in this case is whether the veteran currently 
suffers from a hearing loss disability such that service 
connection can be established.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The only competent audiometric evidence of record reveals 
that the veteran's pure tone thresholds are all less than 40 
decibels and his speech recognition score of was better than 
94 percent.  Thus, the veteran does not have a disability due 
to impaired hearing in the right ear as defined in 38 C.F.R. 
§ 3.385.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Since there is no evidence that the veteran suffers from 
hearing loss disability in the right ear as defined in 
38 C.F.R. § 3.385, his claim for service connection for must 
be denied.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Brammer, supra.

Peptic Ulcer Disease

As noted above, the veteran's service medical records are not 
available for review.  However, in this case the evidence of 
record reflects that the veteran was diagnosed as having a 
gastric ulcer and Barrett's Epithelium in August 2002 during 
the same month as his discharge from service.  Specifically, 
on an endoscopy performed by Dr. J.D. on August 30, 2003, the 
notations next to the photos of the veteran's stomach 
indicate that he has a gastric ulcer and Barrett's 
Epithelium.  During a November 2002 VA examination the 
examiner diagnosed the veteran's symptoms as a peptic ulcer 
disease with probable gastroesophageal reflux disease with 
Barrett's Esophagus.  

Considering the foregoing, the Board concludes that the 
veteran suffers from a gastric ulcer with Barrette's 
epithelium, which was shown prior by testing conducted one 
day prior to his discharge from service.  Accordingly, the 
Board concludes that the clear preponderance of the evidence 
weighs in favor of the veteran's claim, and service 
connection is warranted.




	(continued on next page)





ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.  

Entitlement to service connection for a gastric ulcer with 
Barrette's epithelium is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


